The defendants’ petition for certification for appeal from the Appellate Court, 21 Conn. App. 610, is granted, limited to the following issues:
“Did the Appellate Court properly conclude that because there was sufficient contact with Connecticut by the plaintiff truck driver and his employer, both being domiciled in New Jersey, to give this state jurisdiction, the Connecticut workers’ compensation law, both procedural and substantive, should apply?
“Should the Appellate Court have dismissed the appeal suo motu for lack of a final administrative determination?”